PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/077,547
Filing Date: 13 Aug 2018
Appellant(s): SIEMENS AKTIENGESELLSCHAFT



__________________
Werner H. Stemer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/1/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	(A)	Claims 16-21, 24-26, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786).
	The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786) is proper and should be affirmed.
	Regarding Appellant's argument,” The “database” mentioned in the claim is not an external database, such as a cartographic database with addresses and locations or the USPS Zip+4 database.  Instead, the database contains datasets that are stored and updated “on the fly.”  When a piece of luggage is accepted into the system (e.g., during a check-in process at an airport, at the intake of a parcel forwarder, etc.), an identification label is created and the corresponding information is stored in the database. The database is constantly updated by adding “new” datasets and, if proper, deleting datasets that are no longer necessary (e.g., the piece of luggage has been checked out, delivery has been confirmed, etc.). See, for instance, page 9, lines 20, et seq.  The database mentioned throughout claim 16 is one and the same database (“the database”).  In the claim, the information set with the machine-readable code and the human-readable code is stored in the database. The information is stored at the same time that the identification element (i.e., the tag) is generated. This claimed feature lies at the heart of the invention, namely, that the database contains information in two different systems, such as a bar code and a written address or written name and/or additional human-readable information (alpha-numeric). It is a primarily important distinction between the prior art and the claimed invention, as represented by Moed and also by the additionally cited prior art,” the Examiner disagrees.  The Examiner asserts that the database being ‘external’ would not change the function of a database by Moed. The database of Moed still needs information input to create a dataset that can be referred back to by the check system.  A database would be updated with new information whenever a new identification element (label) is created (Moed; col. 10, lines 59-65).  Furthermore, the generation of an identification element that includes a machine-readable and human-readable is taught by Kadaba (paragraph 0069; a barcode and an alphanumeric tracking number).  This teaching of Kadaba is not teaching a separate database, but is teaching the inclusion of machine and human-readable code into the unified package record that is stored in the single database disclosed by Moed.
	Regarding Appellant's argument,” Moed generates a “unified package record” which might be compared, to as certain extent, with the dataset of the claimed invention. The unified package record of Moed, however, is created at a different time in the “sorting” process from when the dataset of the claimed invention is generated/stored. Also, the two elements of the identification element (i.e., the tag or address label) are acquired for an entirely different purpose.  Since Moed does not read on the database-related steps in appellants’ claims and the claimed label contains an information set with the two types of information, the rejection added Kadaba into the combination. The secondary reference Kadaba, however, is entirely misplaced. The combined teachings of Moed and Kadaba do not point to, or fairly suggest, the claimed invention,” the Examiner disagrees.  The Examiner asserts that dataset information related to machine and human-readable code that are generated and printed on a label for sorting are entered into a database upon the creation of the label as taught by Kadaba (paragraph 0069 discloses the tracking label including the information set such as an alphanumeric string the identifies the container and a tracking barcode below that.  This is supported by the label printing process discussed in paragraph 0068).
	Regarding Appellant's argument,” The primary teaching Moed uses a human operator to correct the addressing information and, after the address has been corrected, they print a label and affix the label to the package. Kadaba does not cure the “deficiency” of the Moed teaching. The “unified package record” of Moed, which is produced and used for an entirely different purpose than the dataset of the claimed invention, cannot be “replaced” by the two-type package label of Kadaba. Even if we were to use the label of Kadaba in the context of Moed, we would not arrive at the claimed invention. We must, of course, remember that claim 16 is a method claim. The fact that the prior art shows a package label with two types of information falls woefully short of suggesting a modification of the primary reference process.  In other words, the human-readable information is acquired by Moed for cross-checking against the machine-readable information. If the information is incorrect as determined by correlation against the ZIP+4 system (i.e., the USPS database) — the operator enters the correct information which he/she gleans from the “closest address” on the display. If Moed’s label and dataset were replaced by Kadaba, the machine-readable information would still be read by the machine while the human- readable information would still be read by the human,” the Examiner disagrees.  The Examiner asserts that Moed teaches that the processes are automated to find a machine-readable and then automatically checks for the human-readable code to check against the database (col. 4, lines 41-52).  The teaching of Kadaba would align with the disclosure Moed as the process would be automated with the use of the computer system.
	Regarding Appellant's argument,” Again, the primary object of the invention is to provide a method “with which the sorting of pieces of luggage can be carried out more efficiently.” Spec., p. 2 (emphasis added). This, of course, includes the elimination of human operations, as far as possible. As a solution, the claimed invention works entirely automatically.  A human operator — as in Moed, where the incorrect address must be entered manually, compared with a close match, and the correction has to be printed — is not necessary in the claimed system. When a destination cannot be deciphered by the machine reading the barcode (i.e., the machine-readable information), the system reverts to the human-readable information. If that information cannot be unambiguously deciphered, the information is compared with information stored in the database in order to find a match.  The label of the secondary reference Kadaba might have the two types of information (machine-readable, human-readable), but Kadaba does nothing to suggest the claimed method. Kadaba does not teach to automatically read the human-readable information, if the machine-readable information cannot be read, and then to consult the database for a closest match,” the Examiner disagrees.  The Examiner asserts, as stated above, that Moed teaches that the processes are automated to find a machine-readable and then automatically checks for the human-readable code to check against the database (col. 4, lines 41-52).  The teaching of Kadaba of including machine and human readable code on a label would align with the disclosure of Moed as the process would be automated with the use of the computer system.

	The rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786) is proper and should be affirmed.
	Regarding Appellant's argument,” similar arguments apply to the system claim 33.  Kadaba does not fairly suggest a modification of Moed that would lead to the claimed system with: 
• an information acquisition apparatus for automatically acquiring the information set… and subjecting the human-readable code to optical character recognition if the machine-readable code is not recognizable; and 
• a checking unit configured to access the database… to automatically verify, during a check, whether a part of the information set that has been recognized matches at least one dataset that is stored in the database,” the Examiner disagrees.  The Examiner asserts that Moed in view of Kadaba would teach the above limitations including an information acquisition apparatus (col. 9, lines 8-26) and a checking unit configured to access the database (col. 9, lines 27-57 and col. 4, lines 5-11, 41-52).

	The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786) is proper and should be affirmed.
	Regarding Appellant's argument,” Claim 17 recites the feature that the plain text information on the identification label differs from the content of the barcode. Moed does not disclose such a feature. If such a discrepancy existed, there would be no reason for the operator to consult the ZIP+4 database. Instead, Moed deals with the possibility that the label has been incorrectly decoded, making it necessary to find a closest match in the ZIP+4 database. The disclosure in col. 3, lines 54 et seq. does not point to a difference between the barcode and the plain text. Instead, it points to an incorrect decoding of the label (i.e., the barcode). At that point, the human operator is called upon to correct the situation,” the Examiner disagrees.  The Examiner asserts that the barcode and plain text differ as described in the background of the invention where the barcode includes information such as a tracking number that uniquely identifies the package where the destination address relates to the physical addresses in the United States (col. 1, lines 27-44).

	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786) is proper and should be affirmed.
	Regarding Appellant's argument,” With regard to claim 18, appellants once more emphasize that the “database” is a very specific and rather limited database that is closely tied into the claimed method (and into the luggage sorting system). The search and closest-match comparison with the USPS ZIP+4 database — again, effected by a human operator — cannot be reasonably compared,” the Examiner disagrees.  The Examiner asserts that the database being ‘external’ would not change the function of a database by Moed. The database of Moed still needs information input to create a dataset that can be referred back to by the check system.  A database would be updated with new information whenever a new identification element (label) is created (Moed; col. 10, lines 59-65).  Furthermore, the generation of an identification element that includes a machine-readable and human-readable is taught by Kadaba (paragraph 0069; a barcode and an alphanumeric tracking number).  This teaching of Kadaba is not teaching a separate database, but is teaching the inclusion of machine and human-readable code into the unified package record that is stored in the single database disclosed by Moed.  Furthermore, the Examiner asserts that Moed teaches that the processes are automated to find a machine-readable and then automatically checks for the human-readable code to check against the database (col. 4, lines 41-52).

	(B)	Conclusion
	Examiner maintains that the rejections of claims 16-21, 24-26, and 22 under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786) are proper and should be affirmed.
	Examiner maintains that the rejections of claims 22, 23, 27, 28, 31, and 32 under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786 A1) and in further view of Ananda (US Pub 2004/0199403 A1) are proper and should be affirmed.
	Examiner maintains that the rejections of claims 29 and 30 under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786 A1) and in further view of Peterson (US Pub 2005/0091088) are proper and should be affirmed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Kalyanavenkateshware Kumar
/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        
Conferees:
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653  
                                                                                                                                                                                                      /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.